Citation Nr: 0012873	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  98-04 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than December 15, 
1987, for a grant of service connection for ulcerative 
colitis.


REPRESENTATION

Appellant represented by:	Andrew J. Smith, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1941 to September 
1945, and from November 1951 to October 1963.

By a decision issued in July 1966, the Board of Veterans' 
Appeals (Board) upheld the denial of the veteran's claims of 
service connection for psychoneurosis and ulcerative colitis.  
Thereafter, in a May 1975 decision, the Board found that new 
and material evidence had not been submitted to reopen the 
claim of service connection for ulcerative colitis.  In a 
March 1997 decision, the Board found that the veteran had 
submitted new and material evidence to reopen his claim, and 
that he was entitled to a grant of service connection for 
ulcerative colitis.

This matter is currently before the Board on appeal from a 
July 1997 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
assigned an effective date of December 15, 1987, for the 
grant of service connection for ulcerative colitis, evaluated 
as 100 percent disabling.

The veteran provided testimony at personal hearings conducted 
before the RO in January 1998, and before the undersigned 
Board Member in June 1998.  Transcripts of both hearings are 
of record.

At his June 1998 personal hearing, the veteran asserted that 
the prior Board decisions of July 1966 and May 1975 denying 
service connection for ulcerative colitis contained clear and 
unmistakable error (CUE).  Consequently, his case was held in 
abeyance until final regulations were promulgated for 
adjudicating claims of CUE in prior Board decisions.  See 
38 C.F.R. § 20.1400, et seq.  During that time, the veteran 
submitted several statements requesting additional evidence 
regarding CUE claims, and that he be provided with a hearing 
on this claim.  However, by correspondence dated in April 
2000, the veteran's attorney reported that the veteran was 
withdrawing his claims of CUE regarding the July 1966 and May 
1975 Board decisions, and that he intended to pursue this 
claim at a later date.


FINDINGS OF FACT

1.  Service connection for ulcerative colitis was denied by 
the Board in May 1975, on the basis that new and material 
evidence had not been presented to warrant the reopening of 
this claim.

2.  On September 15, 1977, the veteran submitted a statement 
in which he claimed service connection for ulcerative 
colitis; he thereafter requested a personal hearing but 
failed to report for the scheduled hearing.

3.  On October 5, 1984, a statement was received from the 
veteran in which he requested, among other things, that his 
claim of service connection for "iliostome" and complete 
colectomy be reopened and that his VA medical records be 
obtained in support of his claim.

4.  The statement from the veteran received by VA on October 
5, 1984, constituted an application to reopen a claim for 
service connection for ulcerative colitis; this claim was not 
addressed by VA and consequently it remained open and pending 
when service connection was established for ulcerative 
colitis.


CONCLUSIONS OF LAW

1.  The May 1975 Board decision finding that new and material 
evidence had not been submitted to reopen the claim of 
service connection for ulcerative colitis is final.  
38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1100 (1999).

2.  The criteria for an effective date of October 5, 1984, 
for a grant of service connection for ulcerative colitis are 
met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.1(p), 3.158, 3.400 (1999); Rodriguez v. West, 189 F.3d 
1351 (Fed. Cir. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  By a decision issued in July 1966, the Board 
upheld the denial of the veteran's claim for service 
connection for ulcerative colitis.  Thereafter, in a May 1975 
decision, the Board concluded, among other things, that the 
veteran had not presented a new factual basis warranting a 
revision of the prior denial of service connection for 
ulcerative colitis, and that there was no obvious error had 
been shown regarding the Board's 1966 decision.

Following the Board's May 1975 decision, VA next received a 
written communication from the veteran regarding his 
ulcerative colitis claim on September 15, 1977.  The veteran 
reported that he wanted VA to consider this statement as his 
claim for service connected ulcerative colitis.  He also 
reported that he would furnish new and material evidence to 
support his claim.  Additionally, he requested copies of his 
service medical records, which were provided to him in 
October 1977.

On February 27, 1978, a statement was received from the 
veteran in which he noted that he had been previously denied 
service connection for his "stomach condition and colities" 
by VA.  Further, he noted that upon review of his service 
medical records he had discovered the name of two 
"physicians" who had diagnosed and treated him for those 
conditions during service whom he asserted were complete 
frauds.  He reported that these two individuals were not 
physicians at all.  Therefore, he requested that VA 
reconsider the denial of service connection as he felt that 
the prior denial was based, at least in part, on statements 
and diagnosis made by these two individuals who were not even 
members of the medical profession.  

By correspondence dated in April 1978, VA informed the 
veteran that whether the two individuals he identified were 
or were not frauds had no bearing on the denial of service 
connection for his stomach condition and colitis.  

In a statement received in December 1978, the veteran 
requested a personal hearing so that he could properly 
present his arguments to show why his claimed disabilities 
should be service-connected.  Later that same month, VA sent 
correspondence to the veteran informing him that a hearing 
had been scheduled for January 1979.  However, in a March 
1979 statement, the veteran acknowledged that he had failed 
to appear for this scheduled hearing.  He reported that he 
had been quite ill at the time this hearing was scheduled to 
take place, and, thus, it slipped his mind.  Nevertheless, he 
still desired a hearing, and requested that it be 
rescheduled.  

Later in March 1979, VA sent correspondence to the veteran 
which notified him that a new hearing had been scheduled for 
April 1979.  However, no hearing transcript is on file.  In 
fact, the next communication from the veteran was received in 
May 1980, when he informed VA that his wife had passed away 
in March 1980.  

The record shows that numerous communications were exchanged 
between the veteran and VA regarding his pension benefits 
during the period from June 1980 to September 1984.  However, 
no written communication was received from the veteran in 
which he specifically addressed his ulcerative colitis claim 
until October 5, 1984.  On that date, the RO in Little Rock, 
Arkansas, received a statement from the veteran in which he 
requested, among other things, that his claim of service 
connection for "iliostome" and complete colectomy be 
reopened.  He stated that he felt that his colectomy and 
drainage bags could be supplied by VA.  Also, he requested 
that his VA medical records be obtained.

It is noted that the veteran had already informed the Little 
Rock RO, by a statement received on October 4, 1984, that he 
wanted his claims file transferred there (the Little Rock RO) 
as he was now residing in Arkansas.

On October 12, 1984, the Little Rock RO received another 
statement from the veteran in which he noted that he had 
recently requested that his VA records be sent to an address 
in Arkansas.  However, the veteran reported that he had 
changed his mind, and that his VA and medical records should 
be retained in the repository where they were located.  

The next communication received from the veteran was on 
November 12, 1984, when he submitted a VA Form 21-6897, 
Statement of Income and Net Worth.  On this Statement, he 
reported, in part, that he was a pilgrim and world traveler.  
He further reported that he traveled on a bicycle, and that 
everything he owned was on his bicycle.  The veteran also 
noted that he had sent a direct deposit form to his bank 
regarding his pension check, and that his bank sent him a 
cashier's check when he wanted money.  Additionally, the 
veteran provided a P.O. Box address by which he could be 
contacted, and stated that this was a new address.

In October 1986 the veteran submitted information regarding 
his pension benefits.  However, he did not make another 
reference to his ulcerative colitis claim until June 5, 1987.  
On that date, the Portland RO received a VA Form 60-3288, 
Request and Consent to Release of Information from Claimant's 
Records, from the veteran in which he requested all VA and 
private medical records, and rating decisions, used to deny 
his claim for stomach condition and colitis.  It was noted 
that the purposes for which this information was to be used 
was claims development.  The record indicates that the 
veteran was provided with these records later that same 
month.

On December 15, 1987, VA received a statement from the 
veteran in which he requested a review of his file for 
service connection for ulcerative colitis.  Thereafter, in an 
April 1988 rating decision, the Portland RO determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim of service connection for ulcerative 
colitis.  The veteran appealed this decision to the Board.

In the March 1997 decision, the Board determined that private 
medical records received in June 1989, which were dated from 
April to July 1972, constituted new and material evidence 
sufficient to reopen the claim.  On de novo review of the 
veteran's claim, the Board noted, in part, that the record 
included evidence that weighed against the veteran's claim.  
Most importantly, a confirmed diagnosis of ulcerative colitis 
was not established until after service.  However, given the 
complaints and symptoms indicated in the service medical 
records, and the veteran's continuing treatment shortly after 
his separation from service, ultimately leading to a 
confirmed diagnosis of ulcerative colitis, the Board found 
that the evidence was approximately in equipoise with regard 
to the question of whether the ulcerative colitis began in 
service.  Resolving reasonable doubt in favor of the veteran 
pursuant to 38 U.S.C.A. § 5107(b), the Board granted service 
connection for ulcerative colitis.

Following the Board's March 1997 decision, the RO assigned an 
effective date of December 15, 1987, for the grant of service 
connection for ulcerative colitis by a July 1997 rating 
decision.  The RO determined that this was the date the 
veteran reopened his claim for service connection for this 
condition.  A 100 percent disability rating was assigned 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7323, due to 
the veteran having undergone a complete colectomy in 1973 and 
his having to use a ileostomy bag.  

The veteran appealed the July 1997 rating decision to the 
Board contending that he was entitled to an earlier effective 
date for his grant of service connection for ulcerative 
colitis.  In several statements on file he contended that the 
effective date should go back to January 1964, when he first 
filed his claim.

At both his January 1998 and June 1998 personal hearings, the 
veteran read into the record a statement and provided 
additional testimony in which he described the circumstances 
of his military service; the problems he had experienced 
regarding his ulcerative colitis during and since service; 
and the frustration and difficulty he had experienced in 
adjudication of his claim for service connection.  He 
contended that his award of service connection should go back 
to January 1964, when he first filed his claim.  Also, he 
testified that he was diagnosed with ulcerative colitis in 
1964 at the Brookline, Massachusetts, VA Hospital.  Further, 
he indicated that he consistently pursued his claim for over 
thirty years; i.e. since January 1964.  


Legal Criteria.  The effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1999).

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" 
or "informal" must be "in writing" in order to be 
considered a "claim" or "application" for benefits, and 
that the provisions of 38 C.F.R. § 3.1(p) defines "claim," 
informal as well as formal, as a "communication in 
writing."  Further, the Federal Circuit stated that when 
38 C.F.R. § 3.155(a) refers to "an informal claim," it 
necessarily incorporates the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

Pursuant to 38 C.F.R. § 3.158(a), where evidence requested in 
connection of an original claim is not furnished within one 
year after the date of request, the claim will be considered 
abandoned, and after the expiration of the one year, further 
action may not be taken unless a new claim is received.  This 
regulation further provides that should the right to a 
benefit finally be established, a subsequent award shall 
commence no earlier than the date of the filing of the new 
claim.

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is defined as an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is defined as any 
application for a benefit received after final disallowance 
of an earlier claim.  38 C.F.R. § 3.160.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 C.F.R. § 20.1105 (designated as 38 C.F.R. § 19.194 in 
1994).


Analysis.  Initially, it is noted that the prior Board 
decisions of July 1966 and May 1975 denying service 
connection for ulcerative colitis are final, and considered 
correct in the absence of CUE.  As noted above, it was 
reported in April 2000 that the veteran did not wish to claim 
CUE with respect to these decisions at this time, and that he 
might pursue the claim at a later date.  Therefore, the Board 
will not address whether either or both of these decisions 
contained CUE.

As the May 1975 Board decision is a final and binding 
adjudication of the claim of service connection for 
ulcerative colitis, the effective date for the grant of 
service connection cannot be earlier than the date of receipt 
of the veteran's application to reopen this claim.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Thus, in determining 
whether the veteran is entitled to an effective date earlier 
than December 15, 1987, the Board must review the claims 
folder to determine whether the veteran submitted a formal or 
informal claim to reopen his ulcerative colitis claim prior 
to that date, and, if so, the status of such claim.  The 
issue, boiled down to its essentials, is whether there 
remained a viable claim for ulcerative colitis prior to 
December 15, 1987, upon which an effective date could be 
anchored.  Normally, once a veteran files a claim, the claim 
remains open and pending until final action is taken by the 
RO.  See Meeks v. Brown, 5 Vet. App. 284, 287 (1993) (holding 
a "1970 rating decision was not a final decision and [case] 
remains pending"); 38 C.F.R. § 3.160 (defining a pending 
claim as "[a]n application, formal or informal, which has not 
been finally adjudicated"). 

As stated above, following the Board's May 1975 decision, VA 
next received a statement from the veteran regarding his 
ulcerative colitis claim on September 15, 1977.  By this 
statement, the veteran clearly expressed his desire to pursue 
a claim of service connection for ulcerative colitis.  With 
respect to this claim, the Board notes that the veteran was 
subsequently scheduled to provide testimony regarding this 
claim at a personal hearing scheduled in April 1979.  
However, no hearing transcript is on file for April 1979, nor 
is there any reference to the hearing having been conducted.

In regard to this lack of a transcript, the Board notes that 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court') has held that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (this presumption 
of regularity applies to procedures at the RO).  Applying 
this presumption to the instant case, the Board concludes 
that if a personal hearing had been conducted in April 1979, 
then a transcript would be on file.  Thus, since no hearing 
transcript is on file from April 1979, and there is no 
indication that the veteran indicated he would be unable to 
attend, the Board concludes that the veteran failed to appear 
for this hearing without good cause.  In short, the veteran 
failed to respond to VA's request to present evidence (i.e. 
testimony) at the personal hearing scheduled for April 1979.  
Moreover, the veteran did not provide any further 
communication regarding his ulcerative colitis claim until 
October 5, 1984.  Consequently, the Board concludes that the 
veteran abandoned his September 1977 ulcerative colitis 
claim, and that he cannot be granted an effective date for 
service connection for ulcerative colitis based upon the 
September 1977 claim.  38 C.F.R. § 3.158(a); see also Hurd v. 
West, No. 98-1749 (U.S. Vet. App. April 25, 2000).

The next written communication from the veteran regarding his 
ulcerative colitis was received on October 5, 1984.  In that 
statement, he requested, among other things, that his claim 
of service connection for "iliostome" and complete colectomy 
be reopened.  As this refers to procedures he had undergone 
for his ulcerative colitis, the Board finds that this 
qualifies as a reopened claim for service connection for 
ulcerative colitis pursuant to 38 C.F.R. § 3.160, which 
defines a "[r]eopened claim" as "[a]ny application for a 
benefit received after final disallowance of an earlier 
claim;" without reference to whether such final disallowance 
was by a Board "appellate decision" or a final unappealed RO 
decision.  Additionally, the veteran in this communication 
requested that VA medical records be obtained, presumably to 
support his claim.  However, no action was taken by VA 
regarding this request until the veteran submitted additional 
requests in 1987.  While it is true that the veteran reported 
on the November 1984 Statement of Income and Net Worth that 
he was he was a pilgrim and world traveler, and that 
everything he owned was on his bicycle, he did provide VA 
with a P.O. Box address where he could be contacted.  The 
Court has held that VA is precluded from determining that a 
claim has been abandoned when a file discloses other possible 
and plausible addresses and VA has not attempted to locate 
the veteran at the alternate known address.  Hyson v. Brown, 
5 Vet. App. 262, 265 (1993).  Since nothing on file shows 
that VA attempted to contact the veteran at the P.O. Box 
address regarding his ulcerative colitis claim, the Board 
concludes that the veteran did not abandon his October 1984 
claim by failure to inform VA of his whereabouts.

The Board also notes that the statement received from the 
veteran on October 12, 1984, is somewhat equivocal as to what 
action he did and did not want taken at that time.  While he 
stated that he did not want his medical records transferred 
to the Little Rock RO, he did not specifically state that he 
did not want any action taken regarding his ulcerative 
colitis claim.  Furthermore, no clarification was sought 
regarding the veteran's wishes.  Therefore, the Board is of 
the opinion that the veteran's October 12, 1984, statement 
does not constitute a withdrawal of his ulcerative colitis 
claim of October 5, 1984.

For the reasons stated above, the Board concludes that the 
veteran's October 5, 1984, statement constitutes a reopened 
claim for entitlement to service connection for ulcerative 
colitis.  The appellant's October 1984 claim fits into the 
definition of a pending claim pursuant to 38 C.F.R. § 3.160 
as an application which has not been finally adjudicated.  
Based upon the above findings and applicable regulation, the 
Board holds that the October 1984 statement from the veteran 
constitutes a pending claim to reopen his claim of 
entitlement to service connection for ulcerative colitis and 
remained open at the time of the grant of service connection 
for ulcerative colitis.  Therefore, the veteran is entitled 
to an effective date of October 5, 1984, for the grant of 
service connection for ulcerative colitis.  38 U.S.C.A. § 
5110; 38 C.F.R. §§ 3.158, 3.400.


ORDER

Entitlement to an effective date of October 5, 1984, for a 
grant of service connection for ulcerative colitis is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

